NO.
07-10-0014-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                 APRIL
7, 2010
                                            ______________________________
 
                                                 VINTON
DERRICK CUMMINGS, 
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
Appellee
                                         _________________________________
 
         FROM THE CRIMINAL DISTRICT COURT NO. ONE OF TARRANT COUNTY;
 
                             NO.
1132330D; HON. SHAREN WILSON, PRESIDING
                                           _______________________________
 
                                                                       ORDER
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.




            Vinton Derrick Cummings, appellant,
appeals a conviction for the offense of murder and a sentence of forty years in
the Institutional Division of TDCJ. 
Appellant timely perfected this appeal by filing notice of appeal on
December 2, 2009.  The clerk’s record was
filed on January 13, 2010.  The
reporter’s record was due on January 11, 2010. 
On January 20, 2010, this Court directed the court reporter to advise
the Court on the status of the record, and in response, the reporter filed a
motion for an extension to file the record, which was granted to March 15,
2010.  Subsequently, this Court received
a fax and phone calls from the reporter, advising that the record could be
filed no later than April 2, 2010.  She
stated that “although the record will most likely be filed by Tuesday, March
30, I want to ensure that I will not need to request additional time to file
the record.”  To date, no reporter’s
record has been received by the Court.
We therefore order Valerie K. Allen, the court
reporter for the Criminal District Court No. One of Tarrant
County, to prepare and file a reporter’s record in this cause
on behalf of Vinton Derrick Cummings, in compliance with the Texas Rules of
Appellate Procedure.  The
reporter’s record will consist of a transcription of all the hearings,
evidentiary or otherwise, and the trial held in this cause no. 1132330-D.  Ms. Allen is further ordered to file said
reporter’s record with the clerk of this Court at 501 S. Fillmore, Suite 2-A,
Amarillo, Texas, in a manner assuring that it will be personally received by
said clerk on or before 5:00 p.m. on April 21, 2010.  Failure to comply with this directive will
result in a hearing directing Ms. Allen to show cause
why she should not be held in contempt.
 
                                                                                    Per
Curiam
Do
not publish. 


clusion that Mendoza was contemplating additional criminal mischief or any other
criminal activity. The evidence to which appellant points does not make a prima face case
for defense of property.  See Hudson v. State, 145 S.W.3d 323, 325 (Tex.App.–Fort Worth
2004, pet. ref’d) (when there is no evidence of a belief that force is needed to defend
property, a criminal defendant is not entitled to a jury instruction on defense of property);
Hernandez v. State, 914 S.W.2d 218, 224 (Tex.App.–El Paso 1996, pet. ref’d) (appellant
not entitled to an instruction on defense of property because there was no evidence of
imminent criminal mischief as the drive-by shooting of appellant’s home had already been
completed prior to utilization of deadly force).  We overrule appellant’s second issue.
Issue Three--Exclusion of Evidence of Mendoza’s Character and 
Circumstances of Relationship
          In appellant’s last issue, he contends that the trial court harmfully erred by excluding
relevant evidence relating to Mendoza’s violent tendencies and the circumstances of the
relationship between Mendoza and appellant.
 The trial court, however, permitted the
testimony of a number of defense witnesses regarding the relationship between the
parties.  We find the excluded evidence related only to self-defense and defense of
property.  Given our disposition of appellant’s first two issues, it follows the trial court
properly excluded this evidence.  We overrule appellant’s third issue.
          Having overruled each of appellant’s three issues, we affirm the judgment of the trial
court.
James T. Campbell
Justice

 
Do not publish.